DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 5 second paragraph, filed 04/24/2022, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of claims 1 and 19 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 7, and 19 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 04/24/2022)

With respect to claim 1 the prior art discloses An image sensor comprising: 
a pixel array comprising a plurality of pixels; 
a color filter array comprising a plurality of color filter clusters disposed over the pixel array, each of the color filter clusters comprising a group of N same color filters, wherein N is an integer greater than 1 and pixels of each color filter cluster have at least two different exposure times.

However, the prior art does not teach or fairly suggest and readout circuitry configured, for each color filter cluster, in each of a plurality of readout time intervals, to concurrently provide a respective subset of the pixels of the color filter cluster having a respective one or more of the different exposure times to a readout line for digital data conversion, each respective subset of the pixels of the color filter cluster having more than 1 and fewer than N of the pixels of the color filter cluster.

With respect to claim 19 the prior art discloses A method for binning pixels in an image sensor having a color filter array comprising a plurality of color filter clusters disposed over the pixel array, each of the color filter clusters comprising a group of N same color filters, wherein N is an integer greater than 1 and pixels of each color filter cluster have at least two different exposure times, the method comprising, for each color filter cluster.

However, the prior art does not teach or fairly suggest providing, by readout circuitry, a first set of pixel signals of a first set of pixels in the color filter cluster having a first one or more of the different exposure times to a readout line by readout circuitry, the first set of pixels being more than 1 and fewer than N of the pixels of the color filter cluster; 
converting the first set of pixel signals to first digital data; 
providing, by the readout circuitry, a second set of pixel signals of a second set of pixels in the color filter cluster having a second one or more of the different exposure times to the readout line by the readout circuitry, the second exposure time being different from the first exposure time, the second set of pixels being more than 1 and fewer than N of the pixels of the color filter cluster; 
converting the second set of pixel signals to second digital data; 
and combining the first and second digital data through a suitable algorithm to obtain a single composite HDR digital value.

Dependent claims 2 – 7 and 20 are allowable for at least the reason that they depend on allowable independent claim 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK T MONK/Primary Examiner, Art Unit 2696